       Case 5:16-cv-00369-JM-BD Document 123 Filed 09/06/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

CHARLES E. HAMNER,
ADC #143063                                                                   PLAINTIFF

V.                          CASE NO. 5:16-CV-369-JLH-BD

WENDY KELLEY, et al.                                                       DEFENDANTS

                                         ORDER

       Mr. Hamner’s court-appointed attorney, Sara Merritt, has moved to withdraw as

his counsel. (Docket entry #122) For good cause, the motion (#122) is GRANTED. Ms.

Merritt is relieved as attorney of record for Mr. Hamner. The Clerk, however, is

instructed to place Ms. Merritt back on the Civil Pro Bono Panel Assignment Order and

Worksheet so that she will be eligible for appointment in other civil rights cases.

       Attorney Leslie Borgognoni, 424 East Sixth Street, Little Rock, Arkansas 72202,

telephone number (501) 376-0310, is hereby appointed, in conformity with Rule 83.7 of

the Local Rules for the Eastern and Western Districts of Arkansas, to represent Plaintiff

Charles E. Hamner in all further proceedings in this case.

       The Clerk of Court is directed to send Ms. Borgognoni a copy of this Order and

Local Rule 83.7. Counsel may access the file from CM/ECF. If counsel is unable to

obtain a copy of the file from CM/ECF, she should contact court staff 501-604-5114, and

a copy of the file, or any portion requested, will be provided via compact disc free of

charge.
       Case 5:16-cv-00369-JM-BD Document 123 Filed 09/06/19 Page 2 of 2




       Under Local Rule 83.7, Ms. Borgognoni has 21 days to make written application

to withdraw, if there is good cause for her withdrawal; otherwise, the appointment will be

effective.

       IT IS SO ORDERED, this 6th day of September, 2019.


                                         ______________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
